Citation Nr: 0936349	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic lung disease, 
to include bronchitis, chronic obstructive pulmonary disease, 
and asbestosis.   


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
April 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island, which denied the 
Veteran's claim of entitlement to service connection for 
bronchitis.  The Veteran filed a notice of disagreement in 
July 2007, and a statement of the case was issued in March 
2008.  In April 2008, the Veteran submitted a substantive 
appeal (VA Form 9).                   

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of that hearing is of record.  At the time of the 
Travel Board hearing, the medical evidence of record showed 
that the Veteran had been diagnosed with bronchitis in 
February 1995.  The evidence further indicated that pulmonary 
function tests taken in February 2005 were interpreted as 
showing mild obstructive lung disease.  Thus, at the Travel 
Board hearing, the issue on appeal was characterized as 
entitlement to service connection for a chronic lung disease, 
to include bronchitis and chronic obstructive pulmonary 
disease (COPD).  

Following the Travel Board hearing, in August 2009, the 
Veteran filed a claim of entitlement to service connection 
for asbestosis.  In support of his claim, he submitted 
private medical records which showed that in December 2008, 
he underwent pulmonary function tests which were interpreted 
as showing asbestosis.  

The Court of Appeals for Veterans' Claims (Court) recently 
held in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), that 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Therefore, in consideration of the 
holding in Clemons, the Veteran's claim on appeal reasonably 
encompasses his diagnosed asbestosis; that is, rather than a 
new claim, his claim for service connection for asbestosis is 
considered a part of the claim that is already on appeal.   
Id.  Accordingly, the Board has recharacterized the issue on 
appeal as set forth on the title page of this decision.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that during service in United States 
Navy, he was exposed to asbestos while serving aboard 
numerous ships, including the USS Donner and the USS Ashland, 
which were World War II era ships and had asbestos-containing 
materials.  The Veteran states that one of his duties aboard 
ship (a temporary assignment duty (TAD)) was as a compartment 
cleaner which involved cleaning the boiler rooms.  The 
Veteran notes that the boiler rooms were five or six decks 
below with no ventilation.  According to the Veteran, he was 
exposed to peeling paint and dust which included asbestos 
fibers and/or particles.  The Veteran further indicates that 
when he was not on TAD, he was assigned to spray paint trucks 
and jeeps and he was exposed to the fumes from the spray 
paint.  He maintains that due to his in-service exposure to 
asbestos and spray paint, he developed a chronic lung disease 
or diseases, to include bronchitis, COPD, and asbestosis.          

The Veteran's service records show that he served in the 
United States Navy from June 1968 to April 1972.  The 
Veteran's military occupational specialty (MOS) was BM 
(Boatswain's Mate).  According to the service records, his 
responsibilities as a BM included supervising and assisting 
in maintaining and repairing A-3 vehicles and equipment.  He 
was also assigned compartment cleaner, vehicle cleanup, and 
to the vehicle paint team.  Service records further show that 
he served aboard numerous ships, including the USS Donner and 
USS Ashland.       

In this case, although specific incidents of asbestos 
exposure are not confirmed by the records, the Board notes 
that in the past, Naval ships utilized asbestos in many 
capacities, and especially as the Veteran's service many 
years ago and on older ships, there is little doubt that 
asbestos would have been present on the ships the Veteran 
served aboard.  Therefore, the Board concedes that the 
Veteran was exposed to asbestos during service.  

In February 2008, the RO requested a VA medical opinion.  The 
RO noted that according to the Veteran's service treatment 
records, the Veteran was initially treated for bronchitis in 
November 1970 and continued to have problems for the next 
year.  He was noted to be a heavy smoker.  Post-service 
medical evidence showed that during a February 1995 emergency 
department visit, the Veteran was diagnosed with bronchitis.  
In May 2003, he was hospitalized for chest pain of non-
cardiac origin, and pulmonary function tests taken in 
February 2005 were interpreted as showing mild obstructive 
lung disease.  The RO requested that the Veteran's file be 
reviewed to determine whether or not his in-service episode 
of bronchitis was related to his currently diagnosed chronic 
obstructive lung disease.    

In a March 2009 opinion, a VA pulmonary physician observed 
that while the Veteran was in the military, he was diagnosed 
with bronchitis that was related to his smoking.  In regard 
to the question of whether the Veteran's currently diagnosed 
COPD was related to his in-service treatment for bronchitis, 
the physician reported that the last medical records 
pertaining to the Veteran's bronchitis while he was in the 
military indicated that the condition had improved with 
decreased smoking and no subsequent evaluations for that 
condition occurred while he was in the service, or 
subsequently until the 1995 emergency department visit.  
According to the doctor, there was no evidence offered to 
show that the bronchitis diagnosed in 1995 did not resolve or 
continued to cause symptoms meriting medical attention or 
treatment.  The Veteran's pulmonary function tests of 2005 
showed that the Veteran had mild COPD.  The physician noted 
that there was no clinical evidence offered aside from the 
pulmonary function tests to indicate any subsequent diagnosis 
or treatment for obstructive lung disease.  The Veteran was 
hospitalized for chest pain in 2003, but the diagnosis at 
that time was chest pain of non-cardiac origin with no 
indication of a diagnosis of lung disease as a cause.  
According to clinician, bronchitis could be either acute or 
chronic in nature.  Chronic bronchitis was typified by 
chronic cough with sputum production occurring at least three 
months of the year for two consecutive years.  The physician 
stated that no evidence was offered of that condition.  Acute 
bronchitis was by definition limited in time.  Therefore, no 
relationship between the Veteran's bronchitis in 1971 and his 
bronchitis in 1995 would be expected, unless the underlying 
condition was chronic bronchitis and the latter was not 
supported by the records.  Thus, in light of the above, the 
VA physician concluded that it was less likely as not that 
the Veteran's COPD was the result of or related to the 
Veteran's bronchitis condition as diagnosed in 1971.

Upon a review of the March 2008 VA medical opinion, although 
the examining physician addressed the pertinent question of 
whether the Veteran's currently diagnosed COPD was related to 
his period of service, specifically to his in-service 
treatment for bronchitis, the clinician did not address the 
other pertinent question in this case, which is whether the 
Veteran's COPD was related, at least in part to his in-
service exposure to asbestos.  In the March 2008 opinion, the 
VA physician stated that he could not resolve whether the 
Veteran's bronchitis while in the service was the result of 
his exposure to asbestos, compartment cleaners, and/or spray 
paint without resorting to speculation.  He did report, 
however, that no relationship to the Veteran's work duties 
was noted at that time, and that the Veteran's condition 
improved during service with decrease in cigarette use.  
Nevertheless, in light of the above, and given that the 
current evidence shows a diagnosis of asbestosis, something 
that was not shown at the time the clinician. provided his 
opinion in March 2008, the Board finds that a comprehensive 
VA pulmonary examination must be afforded to determine the 
nature and etiology of any lung disease that is currently 
present, to include bronchitis, COPD and asbestosis.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to asbestosis or other asbestos-related 
diseases, VA has issued a circular on asbestos-related 
diseases.  This circular, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992). 
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that high 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  While the Veteran was 
on active duty from June 1968 to April 1972, he did serve 
aboard WW II Navel ships.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the appellant's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

In view of the foregoing, the case must be REMANDED for the 
following action:

1.  The Veteran should be scheduled for a 
pulmonary examination by a specialist in 
pulmonary diseases.  The claim's file 
should be forwarded to the examiner. 
Following a review of the service 
treatment records and relevant post-
service medical records, to include the 
March 2008 VA medical opinion, obtaining 
the Veteran's military and employment 
history, the clinical examination, and any 
tests that are deemed necessary, to 
specifically include (given that private 
medical evidence shows a current diagnosis 
of asbestosis) appropriate X- rays, which 
should be reviewed by a designated "B 
reader" radiologist (i.e., one certified 
by examination to read and grade asbestos 
films), the examiner should address the 
following questions:

(a) What pulmonary diseases does the 
Veteran currently have?

(b.) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran has asbestosis?

(c) Is it at least as likely as not (50 
percent or greater degree of probability) 
that any lung disease that is currently 
present, to specifically include 
bronchitis, COPD, and/or asbestosis, began 
during service or is due, at least due in 
part, to any incident of active duty, to 
include exposure to asbestos and/or an in-
service episode of bronchitis?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




